Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10775852. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim the same structure of a portable communication device comprising a flexible display supported on a first housing and a second housing, a hinge structure, and a hinge housing; wherein the hinge structure comprising a first main gear coupled to a first shaft, a second main gear coupled to a second shaft, a first idle gear, a second idle gear, a first rotational member rotating along a first rail about a third axis while the first shaft rotates about a first axis, and a second rotational member rotating along a second rail about a fourth axis while the second shaft rotates about a second axis, wherein the first axis and the second axis are located on a first plane and the third axis and the fourth axis are located on a second plane different from the first plane in an unfolded state of the first housing and the second housing being coplanar.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11061445. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim the same structure of a portable communication device comprising a flexible display supported on a first housing and a second housing, a hinge structure, and a hinge housing; wherein the hinge structure comprising a first main gear coupled to a first shaft, a second main gear coupled to a second shaft, a first idle gear, a second idle gear, a first rotational member rotating along a first rail about a third axis while the first shaft rotates about a first axis, and a second rotational member rotating along a second rail about a fourth axis while the second shaft rotates about a second axis, wherein the first axis and the second axis are located on a first plane and the third axis and the fourth axis are located on a second plane different from the first plane in an unfolded state of the first housing and the second housing being coplanar.


Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11340663. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim the same structure of a portable communication device comprising a flexible display supported on a first housing and a second housing, a hinge structure, and a hinge housing; wherein the hinge structure comprising a first main gear coupled to a first shaft, a second main gear coupled to a second shaft, a first idle gear, a second idle gear, a first rotational member rotating along a first rail about a third axis while the first shaft rotates about a first axis, and a second rotational member rotating along a second rail about a fourth axis while the second shaft rotates about a second axis, wherein the first axis and the second axis are located on a first plane and the third axis and the fourth axis are located on a second plane different from the first plane in an unfolded state of the first housing and the second housing being coplanar.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-12, 14-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 9848502 B1) in view of Kim (US 9348450 B1).
Re claim 1: Chu discloses a portable communication device (20 in fig 2) comprising: 
a flexible display (700 in fig 2) including at least a first portion (first portion 710 in fig 5) and a second portion (second portion 720 in fig 5); 
a first housing (500 in fig 5) disposed to support at least a part of the first portion of the flexible display; 
a second housing (600 in fig 5) disposed to support at least a part of the second portion of the flexible display; 
a hinge structure (hinge assembly 10 in fig 2) configured to couple the first housing to the second housing; and 
wherein the hinge structure comprises: 
a first front bracket (first fixing plate 150 in fig 3) coupled to the first housing, 
a second front bracket (second fixing plate 250 in fig 3) coupled to the second housing, 
a first shaft (first main axle 110) configured to rotate about a first axis, 
a first main gear (first main gear 111) coupled to the first shaft, 
a second shaft (second main axle 210) configured to rotate about a second axis, 
a second main gear (second main gear 211) coupled to the second shaft, 
a first idle gear (first subordinate axle 120) and a second idle gear (second subordinate axle 220) disposed between the first main gear and the second main gear, 
a first rotational member (sliding axle 1331) coupled to the first front bracket (150) and to rotate along a first rail (sliding trough 1431 in fig 3) about a third axis while the first shaft rotates about the first axis (i.e., rotation axis of first main axle 110), and 
a second rotational member (sliding axle 2331) coupled to the second front bracket (250) and to rotate along a second rail (sliding trough 2431 in fig 3) about a fourth axis while the second shaft rotates about the second axis (i.e., rotation axis of second main axle 210), and 
wherein the third axis (i.e., rotation axis of sliding axle 1331) is different from the first axis (i.e., rotation axis of first main axle 110) and the fourth axis (i.e., rotation axis of sliding axle 2331) is different form the second axis (i.e., rotation axis of second main axle 210), and 
wherein the first axis and the second axis are located on a first plane (see fig 3) and the third axis and the fourth axis are located on a second plane (see fig 3) different form the first plane, in a state that the first portion of the flexible display and the second portion of the flexible display are unfolded to be coplanar to each other (see fig 2).
Chu fails to disclose a hinge housing accommodated at least a portion of the hinge structure.
Kim discloses a portable communication device comprising a flexible display (flexible display panel 100 in figs 1-2) including a first area (111 in fig 2) supported on a first housing (300 in figs 1-2), a second area (113 in fig 2) supported on a second housing (400 in figs 1-2), and a hinge structure (600 in figs 1-2) configured to couple the first housing to the second housing. Kim further discloses a hinge housing (700 in figs 1-2) accommodating at least a portion of the hinge structure.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the portable communication device with a hinge cover for covering a side of the hinge structure and the space between the first and second housings in order to prevent dust and contaminants from entering the space between the first and second housing, thereby protecting the hinge structure.
Re claim 6: Chu in view of Kim discloses the portable communication device, wherein the hinge structure further comprises: a support bracket (Chu: first main arm 130, second main arm 230 in figs 3, 3A) configured to accommodate at least a portion of the first shaft (Chu: 110) or at least a portion of the second shaft (Chu: 210).
Re claim 7: Chu in view of Kim discloses the portable communication device, wherein the first rotational member (Chu: 1331) is configured to rotate about the third axis (Chu: i.e., rotation axis of sliding axle 1331) such that the first rotational member is disposed to be substantially perpendicular to the support bracket (Chu: 130) when the first housing and the second housing are folded (Chu: see fig 4).
Re claim 8: Chu in view of Kim discloses the portable communication device, wherein the support bracket comprises: a first support bracket (Chu: 130) configured to accommodate at least a portion of the first shaft (Chu: 110), and a second support bracket (Chu: 230) configured to accommodate at least a portion of the second shaft (Chu: 210).
Re claim 9: Chu in view of Kim discloses the portable communication device, wherein the first front bracket (Chu: first fixing plate 150 in fig 3) and the first rotational member (Chu: 1331) are disposed symmetrically with the second front bracket (second fixing plate 250 in fig 3) and the second rotational member (Chu: 2331) with respect to the first support bracket and the second support bracket (Chu: see figs 3, 3A).
Re claim 10: Chu in view of Kim discloses the portable communication device, wherein the first rotational member (Chu: sliding axle 1331) is disposed symmetrically with the second rotational member (Chu: sliding axle 2331) with respect to the first support bracket and the second support bracket (Chu: see figs 3, 3A).
Re claim 11: Chu in view of Kim discloses the portable communication device, wherein the first front bracket (Chu: 150) is disposed symmetrically with the second front bracket (Chu: 250) with respect to the first support bracket and the second support bracket (Chu: see figs 3, 3A).
Re claim 12: Chu in view of Kim discloses the portable communication device, wherein a side of the first rotational member (Chu: 1331) is coupled with a side of the first front bracket (Chu: 150), and wherein a side of the second rotational member (Chu: 2331) is coupled with a side of the second front bracket (Chu: 250).
Re claim 14: Chu in view of Kim discloses the portable communication device, 
wherein the first main gear (Chu: first main gear 111) configured to engage with the first idle gear (Chu: first subordinate axle 120), 
wherein the second main gear (Chu: second main gear 211) configured to engage with the second idle gear (Chu: second subordinate axle 220), and 
wherein the first main gear is configured to (i.e., functional language) engage with the second main gear through the first idle gear and the second idle gear (Chu: see figs 3, 3A).
Re claim 15: Chu in view of Kim discloses the portable communication device, wherein the first rotational member (Chu: 1331) is configured to (i.e., functional language) rotate clockwise while the second rotational member (Chu: 2331) rotates counterclockwise (Chu: column 6, lines 16-21).
Re claim 16: Chu in view of Kim discloses the portable communication device, wherein at least a portion of the hinge housing (Kim: supporter supporting parts 730, 740 in fig 6) is exposed when the flexible display is folded (Kim: see fig 9E).
Re claim 17: Chu in view of Kim discloses the portable communication device, wherein the at least a portion of the hinge housing (Kim: supporter supporting parts 730, 740 in fig 6), which is exposed when the flexible display is folded, is hidden by the first housing and the second housing when the flexible display is unfolded (Kim: see fig 9A).
Re claim 19: Chu in view of Kim discloses the portable communication device, wherein the first shaft (Chu: 110) is formed in the first main gear (Chu: first main gear 111) and configured to engage with the first idle gear (Chu: first subordinate axle 120), wherein the second shaft (Chu: 210) is formed in the second main gear (Chu: second main gear 211) and configured to engage with the second idle gear (Chu: second subordinate axle 220), and wherein the first shaft is configured to engage with the second shaft through the first idle gear and the second idle gear (Chu: see figs 3, 3A).
Claim(s) 4-5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 9848502 B1) modified by Kim (US 9348450 B1) and further in view of Lin (US 20180210496 A1).
Re claim 4: Chu in view of Kim discloses the portable communication device.
Chu in view of Kim fails to disclose a plate located between the flexible display and a housing including the first housing and the second housing.
Lin discloses a portable communication device comprising a flexible display (40 in fig 1) including a first area (first portion 41 in fig 1) supported on a first housing (10 in fig 1), a second area (second portion 42 in fig 1) supported on a second housing (20 in fig 1), and a folding portion (third portion 43) configured to be folded according to the first and second housings being folded. Lin further discloses a plate (connecting member 31 in fig 1; herein, connecting member 31 can be made of an elastic steel sheet, see paragraph 111) disposed between the flexible display, and the first and second housings.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to dispose an elastic plate between the flexible display and the housing, as shown in the device of Lin, in order to provide support to the flexible display (Lin: see paragraph 111).
Re claim 5: Chu in view of Kim and Lin discloses the portable communication device, wherein the plate (Lin: connecting member 31 in figs 1, 29) includes a lattice pattern in a central area (Lin: see body portion 318 in fig 29) configured to be bent when the first housing and the second housing are folded (Lin: see paragraph 111; herein, connecting member 31 can be made of an elastic steel sheet).
Re claim 18: Chu in view of Kim and Lin discloses the portable communication device, wherein the plate (Lin: connecting member 31 in figs 1, 29) located between the flexible display and the housing is a metallic plate (Lin: see paragraph 111; herein, connecting member 31 can be made of an elastic steel sheet).
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nidhi Thaker whose telephone number is (571)270-3408. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIDHI THAKER/Primary Examiner, Art Unit 2835